Title: To James Madison from Henry Dearborn, 6 June 1814
From: Dearborn, Henry
To: Madison, James


        
          Sir,
          New York June 6th, 1814
        
        The Bearer Mr. Eakin late Pay-Master for this District having requested me to say what I know of his character as a Public Officer—I feel no objection to stating that as far as my acquaintance with Mr. Eakin’s Character extends, he has been attentive to the duties of his Office and has been considered as a capable & correct Officer. Such appears to be the genl. Opinion of the principal Officers at this Post as far as I have heard them expressed. With respectful consideration I am Sir Your obt. Servt.
        
          H. Dearborn
        
      